0MAINE SUPREME JUDICIAL COURT                                                         Reporter of Decisions
Decision:   2015 ME 100
Docket:     Som-15-16
Submitted
 On Briefs: July 1, 2015
Decided:    August 4, 2015

Panel:        SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, and JABAR, JJ.



                                               IN RE I.S.

PER CURIAM

         [¶1] The father of I.S. appeals from a judgment entered by the District Court

(Skowhegan, Fowle, J.) terminating his parental rights pursuant to 22 M.R.S.

§ 4055 (2014). The father contends that the court violated his equal protection or

due process rights by allegedly (1) improperly terminating his parental rights on

the basis of his borderline personality disorder diagnosis, (2) placing a burden of

proof upon him, and/or (3) failing to provide him with a reasonable period of time

for reunification.1 After careful review of the record, we affirm.




   1
      The father also contends that the court erred by admitting a letter from a Department employee to
the father in violation of the rule against hearsay, see M.R. Evid. 802, and that this admission violated his
due process rights by “essentially lower[ing]” the standard of proof. The letter was not offered for the
truth of any statements. Rather, it was admitted as relevant to the father’s complaints regarding the
Department’s alleged delays in providing him services. Other evidence was admitted to prove the
contents of the Department employee’s statement contained in the letter. Accordingly, the letter was
properly admitted at trial. The father has cited no authority for his argument that the standard of proof
was lowered by admission of the letter, and the record reassures us that the trial court applied the proper
standard of proof in this case.
2

                  I. CASE HISTORY AND COURT FINDINGS

      [¶2]    The child was removed from her mother’s care at birth, in

November 2012, because the child had serious health issues and her mother was

unable to care for her. The father was identified as the child’s biological parent

nearly a year later in early October 2013.

      [¶3] With the father’s agreement, the court (Mullen, J.) entered a jeopardy

order in January 2014, finding jeopardy based upon the father’s “history of

significant mental health concerns that have not always been appropriately

managed,” including suicidal and homicidal ideations and self-injurious behaviors,

which were often precipitated by stress. The court found that caring for the child

would be stressful due to her medical needs and that the father “ha[d] not

demonstrated appropriate, healthy coping skills for managing stress.”

      [¶4] In June 2014, the Department of Health and Human Services filed a

petition to terminate the father’s parental rights, and a two-day hearing was held in

late September 2014. The Department continued to provide reunification services

up until the time of the hearing. After the hearing, the court (Fowle, J.) terminated

the father’s parental rights upon finding that he is (1) unable to take responsibility

for the child within a time reasonably calculated to meet her needs, and (2) unable

to protect the child from jeopardy, and that this is unlikely to change within a time

reasonably calculated to meet the child’s needs. See id. § 4055(1)(B)(2)(b)(i), (ii).
                                                                                   3

The court also found that termination is in the child’s best interest.       See id.

§ 4055(1)(B)(2)(a).

      [¶5] In its judgment, the court made the following findings, which are

supported by evidence in the record. The father “has been in and out of treatment

for his whole life,” has attempted suicide multiple times, has engaged in

self-harming behaviors including cutting and burning himself, and reports chronic

suicidal ideation. He “has a history of rage episodes,” and, at a psychiatric session

in June 2013, he told the doctor that he was “on the verge of snapping and that he

did not want to take a shotgun and ‘kill [his family].’” The father has reported

having thoughts and dreams of killing, dismembering, mutilating, and/or raping

women. At times he denies that he would ever act on these thoughts, and other

times he “does not know if he will act on them.”

      [¶6] The risk that the father will harm himself or others is lower when he

has fewer responsibilities and increases as “the stress of daily living is added to

[his] life.” Being the sole caretaker for the child, who has many medical needs,

would cause his stress to increase. The father does not have the ability to “meet

the developmental and special needs of his child.” “Even with a strong motivation

to change and a strong commitment to change, it is still likely to take several years

for [the father] . . . to be able to parent a medically fragile child.” The father’s
4

“mental health is likely to remain unstable for the foreseeable future,” and “the

prognosis for significant change on [his] part is poor.”

      [¶7] The child “has significant medical issues and disabilities” and, since

birth, has required a feeding tube that is inserted into her stomach through a “port”

in her upper chest. The close monitoring and maintenance of this process is

difficult and important to the child’s health and safety.       The child “requires

occupational therapy and physical therapy, two to three times each month,” due to

mobility difficulties with her thumbs, ankles, and feet. She is expected to have

surgery in Boston to address her thumbs, which are presently “useless.” “[The

child] is thriving in her current home . . . , where she has been since January 2013.”

Her foster parents “have loved her, nourished her, and assisted her with fairly

complex home medical procedures.” They are willing to adopt her.

                              II. LEGAL ANALYSIS

      [¶8] Contrary to the father’s contentions, there is not even a suggestion in

the record that the court terminated his parental rights solely because he has been

diagnosed as having a borderline personality disorder. The court did not mention

this diagnosis in its judgment. The father’s argument on appeal is predicated upon

his contention that there was no evidence tying his mental health conditions to his

actual ability to parent the child. However, the court made findings, supported by
                                                                                   5

competent evidence, that the father’s mental health problems would significantly

affect his ability to parent this child.

       [¶9]    In addition, the father has not demonstrated that he was treated

differently than other parents who are similarly, demonstrably unfit to parent their

children.     Thus, the father has not carried his burden to meet the threshold

requirement of his equal protection challenge. See State v. Bennett, 2015 ME 46,

¶¶ 17-18, 114 A.3d 994.

       [¶10] Further, the father was provided with the due process required in the

context of a termination of parental rights. See In re A.M., 2012 ME 118, ¶ 16,

55 A.3d 463. Although the timeframe for attempted reunification with the child

was affected by the delay in his identification as the child’s father, throughout the

months when the Department offered services to him and visits with the child, the

father’s cooperation was inconsistent.      The court appropriately considered the

interests at stake when it determined that the father would not be able to take

responsibility for the child and protect her from jeopardy within a time reasonably

calculated to meet her needs.         See 22 M.R.S. §§ 4003(4), 4050, 4052(2-A)(A)

(2014); In re Jamara R., 2005 ME 45, ¶ 22, 870 A.2d 112. Further, there is no

indication that the court shifted the burden of proof to the father to prove he was a

fit parent, as the court made reference to the Department’s burden of proof and
6

made subsequent findings by clear and convincing evidence.            See 22 M.R.S.

§ 4055(B)(2); In re Scott S., 2001 ME 114, ¶ 14, 775 A.2d 1144.

      [¶11]    Finally, contrary to the father’s contentions, there is clear and

convincing evidence in the record to support the court’s finding of at least one

ground of parental unfitness, see 22 M.R.S. § 4055(1)(B)(2)(b)(i), (ii), and that

termination was in the child’s best interest, see id. § 4055(1)(B)(2)(a). The father’s

reliance on In re Jazmine L., 2004 ME 125, ¶¶ 18-22, 861 A.2d 1277, is misplaced.

Here, the court did connect its findings regarding the father’s parenting deficits to

the child’s needs. Further, to the extent the father argues that the court relied on

questionable evidence, it was within the court’s province, as fact-finder, to

determine the weight and credibility to be afforded to evidence.           See In re

Kayla M., 2001 ME 166, ¶ 6, 785 A.2d 330.

      The entry is:

                      Judgment affirmed.
                                                                       7


On the briefs:

        Aaron B. Rowden, Esq., and Jared S. Brewer, Esq., Schneider
        & Brewer Attorneys at Law, Waterville, for appellant father

        Janet T. Mills, Attorney General, and Meghan Szylvian, Asst.
        Atty. Gen., Office of the Attorney General, Augusta, for
        appellee Department of Health and Human Services



Skowhegan District Court docket number PC-2012-43
FOR CLERK REFERENCE ONLY